Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Remarks
This application contains claims 16 - 20 drawn to an invention nonelected with traverse in the reply filed on 1/25/2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubora (U.S. Patent Pub. No. 2002/0074146).
	Regarding Claim 1
	FIG. 1 of Okubora discloses a chip package assembly comprising: a first integrated circuit (IC) die (10); a substrate (2); a redistribution layer (4) having a top . 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-14 rejected under 35 U.S.C. 103 as being unpatentable over Chiu (U.S. Patent Pub. No. 2009/0194852), in view of Kim (U.S. Patent Pub. No. 2013/0221493) of record.
	Regarding Claim 1
	FIG. 5 of Chiu discloses a chip package assembly comprising: a first integrated circuit (IC) die (108); a redistribution layer (500) having a top surface and a bottom surface opposite the top surface [0043]; a mold compound (514) disposed in contact with the first IC die; and a plurality of posts (512) disposed in the mold compound and 
Chiu fails to explicitly disclose “a substrate” “the redistribution layer providing electrical connection between circuitry of the first IC die and circuitry of the substrate”; the mold compound “spaced from the substrate by the redistribution layer”.
	FIG. 5 of Kim discloses a similar chip package assembly, comprising a substrate (800); a first integrated circuit (IC) die (200); a redistribution layer (10); and a mold compound (320), wherein the redistribution layer providing electrical connection between circuitry of the first IC die and circuitry of the substrate; the mold compound spaced from the substrate by the redistribution layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chiu, as taught by Kim. The ordinary artisan would have been motivated to modify Chiu in the above manner for the purpose of improving reliability (Para. 4 of Kim).
	
	Regarding Claim 2
	FIG. 5 of Chiu discloses a bottom surface of the plurality of posts (512) and a bottom surface of the mold compound (514) contact the redistribution layer (500).
	
	Regarding Claim 3
	FIG. 5 of Chiu discloses the bottom surface of the plurality of posts (512) and the bottom surface of the mold compound (514) are coplanar.


	FIG. 5 of Chiu discloses the plurality of posts (512) are fabricated from a metal containing material [0048].

	Regarding Claim 5
	FIG. 5 of Chiu discloses at least some of the plurality of posts (512) are disposed between the first IC die and the second IC die.

	Regarding Claim 6
	FIG. 5 of Chiu discloses at least some of the plurality of posts (512) are disposed on a side the first IC die that is opposite the second IC die.

	Regarding Claim 7
	FIG. 5 of Chiu discloses the plurality of posts (512) are electrically floating relative the circuitry of the first IC die and circuitry of the second IC die.

	Regarding Claim 8
	FIG. 5 of Chiu discloses top and bottom surfaces of the plurality of posts (512) are coplanar.

	Regarding Claim 10
	FIG. 5 of Chiu discloses a chip package assembly comprising: a redistribution layer (500) having circuitry [0043]; a first integrated circuit (IC) die; a second integrated 
Chiu fails to explicitly disclose “a substrate”; the circuitry of the redistribution layer “electrically coupled to circuitry of the substrate via solder connections”; the mold compound “spaced from the substrate by the redistribution layer”; the first plurality of posts “spaced from the substrate by the redistribution layer”.
	FIG. 5 of Kim discloses a similar chip package assembly, comprising a substrate (800); a first integrated circuit (IC) die (200); a second integrated circuit (IC) die; a redistribution layer (10) having circuitry electrically coupled to circuitry of the substrate via solder connections (144); and a mold compound (320) disposed in contact with the first IC die and spaced from the substrate by the redistribution layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chiu, as taught by Kim such that the first plurality of posts spaced from the substrate by the redistribution layer. The ordinary artisan would have been motivated to modify Chiu in the above manner for the purpose of improving reliability (Para. 4 of Kim).

	Regarding Claim 11
	FIG. 5 of Chiu discloses a bottom surface of the first plurality of posts (512) and a bottom surface of the mold compound (514) are coplanar and contact the redistribution layer (500).
	

	FIG. 5 of Chiu discloses the first plurality of posts (512) are fabricated from a metal containing material [0048].
	
	Regarding Claim 13
	FIG. 5 of Chiu discloses a second plurality of posts disposed on a side the first IC die that is opposite the second IC die.
	
	Regarding Claim 14
	FIG. 5 of Chiu discloses the plurality of posts are electrically floating relative to the circuitry of the first IC die and circuitry of the second IC die.
	
Claims 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Kim, in view of Lahtinen (U.S. Patent Pub. No. 2008/0084725) of record.
	Regarding Claim 9
	Chiu as modified by Kim discloses Claim 5. 
Chiu as modified by Kim fails to disclose “memory dies stacked on the second IC die, wherein the first IC die is configured as a logic die”.
	FIG. 2 of Lahtinen discloses a similar chip package assembly, comprising memory dies (8) stacked on the second IC die, wherein the first IC die (4) is configured as a logic die [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chiu, as taught by Lahtinen. The 

	Regarding Claim 15
	Chiu as modified by Kim discloses Claim 10. 
Chiu as modified by Kim fails to disclose “memory dies stacked on the second IC die, wherein the first IC die is configured as a logic die”.
	FIG. 2 of Lahtinen discloses a similar chip package assembly, comprising memory dies (8) stacked on the second IC die, wherein the first IC die (4) is configured as a logic die [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Lahtinen. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of reducing power consumption and delay (Para. 12 of Lahtinen).

Response to Arguments
Applicant’s arguments with respect to Claim 1 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892